DETAILED ACTION
The action is responsive to the following communications: the Application filed September 04, 2020 and the information disclosure statement (IDS) filed September 04, 2020. This application is a CON of 16/357,671, which claims the benefit of foreign applications, KOREA, REPUBLIC OF 10-2018-0083006 filed 07/17/2018.
Claims 1-20 are pending. Claims 1 and 12 are independent.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the first inventor to file provisions of the AIA . 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 04, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katayama et al. (US 2013/0258787).
Regarding independent claim 12, Katayama et al. disclose a method of operating a semiconductor memory device, comprising: 
receiving a write command (FIG. 1: CMDC) and address information (ADDC) associated with the write command (see e.g., para. 0009: … the write data …); 
receiving an input data signal (DQB); 
receiving a first data strobe signal (DQS_t) and a second data strobe signal (DQS_c) in synchronization with the input data signal, the first data strobe signal and the second data strobe signal being complementary in phase (see FIGS. 1-3 and accompanying disclosure); 
generating a first internal data strobe signal (FIGS. 2-3: DQS_t<0>) and a second internal data strobe signal (FIGS. 2-3: DQS_c<0>) based on the first data strobe signal and the second data strobe signal (see FIGS. 1-3 and accompanying disclosure).
performing duty correcting operation with respect to the first data strobe signal and the second data strobe signal, and thereby reducing duty errors of the first internal data strobe signal and the second internal data strobe signal respectively (see FIG. 2, Duty Correction Receiver, and accompanying disclosure, e.g., para. 0043: DQS_t and DQS_c are supplied from the outside, and their duty is corrected via a pad by duty correction …); 

writing the latched input data signal into corresponding memory cells (see FIGS. 1-3, and accompanying disclosure), 
wherein the duty correcting operation is controlled to be performed only while the first data strobe signal and the second data strobe signal are toggling (see FIGS. 1-3, and accompanying disclosure).
Regarding claims 17-20, e.g., FIGS. 1-3 of Katayama et al. disclose the limitations of claims 17-20.

Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Katayama et al. (US 2013/0258787).
Regarding independent claim 1, Katayama et al. teach a semiconductor memory device, comprising: 
a memory cell array (FIG. 1: MCA) including a plurality of memory cells; 
an address buffer (ADDC) configured to receive address information for accessing a portion of the plurality of memory cells; 

a data buffer (DQB) configured to receive an input data signal; 
a first data strobe buffer (CLKB) configured to receive a first data strobe signal (DQS_t) and a second data strobe signal (DQS_c) in synchronization with the input data signal and to output a first internal data strobe signal, wherein the first data strobe signal and the second data strobe signal are complementary in phase (see FIG. 1 along with FIGS. 2-3); 
a second data strobe buffer configured to receive the first data strobe signal and the second data strobe signal in synchronization with the input data signal and output a second internal data strobe signal, the second internal data strobe signal and the first internal data strobe signal are complementary in phase (see FIG. 1 along with FIGS. 2-3); and 
a corrector (FIG. 2: Duty Correction Receiver) coupled between a first internal node of the first data strobe buffer and a second internal node of the second data strobe buffer and configured to perform duty correcting operation with respect to the first and second data strobe signals, thereby reducing duty errors of the first internal data strobe signal and the second internal data strobe signal (see FIG. 2, Duty Correction Receiver, and accompanying disclosure, e.g., para. 0043: DQS_t and DQS_c are supplied from the outside, and their duty is corrected via a pad by duty correction …), 
wherein the input data signal is sequentially latched by toggling the first internal data strobe signal and the second internal data strobe signal alternately (see FIGS. 1-3 and accompanying disclosure).

However, buffer circuit to separate into first and second buffer circuits is a well-known technology for a type of integrated circuit for its purpose.
It would have been obvious to one of ordinary skill in the art before the effective filing date to utilize buffer circuit used as configuration in integrated circuits because these conventional technology are well established in the art of the memory devices.
Regarding claims 3 and 16, Katayama et al. teach the limitations of claims 1 and 12.
Katayama et al. further teach the latched input data signal is stored in parallel registers temporarily and is written into the portion of the plurality of memory cells (see FIGS. 1-2 and accompanying disclosure).

Claims 2 and 13 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Katayama et al. (US 2013/0258787) in view of Kim et al. (US 8,644,085).
Regarding claims 2 and 13, Katayama et al. teach the limitations of claims 1 and 12.
Katayama et al.’s duty correction operation do not explicitly disclose through the duty correcting operation, a first duration of logic high and a second duration of logic low of each of the first and second internal data strobe signals are controlled to be equal.
Kim et al. teach the deficiencies in FIG. 1 and accompanying disclosure, i.e., DQS logic high and DQS# logic low.


Allowable Subject Matter

Claims 4-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if overcoming double patent rejection above and rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG IL CHO whose telephone number is (571)270-0137.  The examiner can normally be reached on M-Th, 7:30AM-5PM; Every other F, 7:30AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUNG IL CHO/Primary Examiner, Art Unit 2825